ORMOND, J.
The act of 1822, (Clay’s Dig. 580, $ 28,) makes it the duty of the Judge of the County Court, to appoint three fit persons to examine the books and the vouchers of the county treasurer, once in each year, and the principal question in the cause is, whether the act of 27th January, 1845, to organize the Board of Commissioners of Roads and Revenue of the county of Mobile, has not repealed the act of 1822, as it regards the county of Mobile.
In our opinion, such must be the construction of that act. The act provides for the election of a fifth commissioner, and requires the board, from among their number, to choose a President. The second section of the act is in these words : “ The laws now in force, requiring the Judge of the County Court of Mobile county, to perform any duties as commissioner of revenue, ex officio, or otherwise, be and the' same are hereby repealed.”
The manifest design of this act was to deprive the Judge of the County Court of Mobile county, of all power over the revenue, and to vest it exclusively in the President and Commissioners. There would be no propriety whatever, in permitting the Judge of the County Court to exercise the power here claimed, now that he has ceased to be a member of the Board of Commissioners. The report of the examiners. *37when made to him, since the change of the law, could produce no result. We are therefore clear in the opinion, that the action of the County Judge in this particular was not warranted by law.
This conclusion renders it unnecessary to inquire whether he could fine for the supposed contempt. The judgment must be reversed.